Citation Nr: 1731136	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for low back strain.

2. Entitlement to (a) separate disability rating(s) for radiculopathy affecting the  right and/or left lower extremity(ies) associated with service-connected low back strain.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service connected low back disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1969 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO increased the rating for service-connected low back disability from 20 to 40 percent, effective September 21, 2007.  In March 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In January 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In April 2013, the Board expanded the appeal to include a claim for a TDIU due to the Veteran's low back disability (consistent with  Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded both matters on appeal to the RO,  via the Appeals Management Center (AMC) in Washington, D.C., for further development.  After accomplishing further action, the AMC  denied each claim(as reflected in a September 2016 Supplemental SOC (SSOC)), and returned these matters to the Board.  
As explained in more detail below, considering the evidence of record in light of  Note 1 to the General Rating Schedule for Diseases and Injuries of the Spine, the Board has now further expanded the appeal to encompass the matter of the Veteran's entitlement to separate rating(s) for associated radiculopathy affecting the right and/or left lower extremity(ies).  See 38 C.F.R. § 4.71a.

As for the matter of representation, the Board notes that, while the Veteran previously was represented by The American Legion, in February 2017, the Veteran signed a power-of-attorney in favor of agent James J. Perciavalle with respect to all VA claims.  However, most recently, in March 2017, the Veteran executed another POA in favor of The American  Legion, and later that month, that organization submitted a written brief on the Veteran's behalf.  As such, the Board continues to recognize The American Legion as the Veteran's representative.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual claims processing system.  All such records have been reviewed.

The Board decision addressing the claim for a higher rating for service connected lumbar spine disability is set forth below.  The claim pertaining to separate rating(s) for associated radiculopathy of the lower extremity(ies), as well as the TDIU claim, are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the matter of service connection for Barrett's Esophagus as due to exposure to contaminated water at Camp Lejeune was raised in a December 2014 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter,  and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016). 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the current claim for increase, the  Veteran's low back strain has been manifested by subjective complaints of pain and flare-ups, objective evidence of forward flexion limited to 30 degrees or less; there is no evidence of ankylosis or intervertebral disc syndrome (IVDS).

3.  The schedular criteria are adequate to rate the Veteran's service-connected low back strain at all pertinent points, and no claim of unemployability due to the disability under consideration has been raised.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for service-connected low back strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243 (2016), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or  substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an October 2007 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Also, the SOC set forth the criteria for higher ratings for scars (the timing and form of which suffices, in part, for Dingess/Hartman).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of VA treatment records, and October 2007 and July 2016 VA examination reports and opinions.  Also of record and considered in connection with this claim is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the January 2011 Board hearing, the undersigned identified the claim on appeal as that herein decided.  Information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the claim was remanded for further development, as a result of which additional evidence was subsequently added to the claims file.    Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As indicated above, in April 2013, the Board remanded the claim on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to the low back disability; obtain outstanding VA medical records from the Pittsburgh VA Medical Center; send the Veteran a letter requesting sufficient information to obtain any additional evidence; and to schedule the Veteran for a new VA examination to assess the severity of his low back strain and its effect on his ability to work.  The AOJ sent the Veteran a VA Form 21-8940 and requested information to obtain additional evidence in June 2013, obtained Pittsburgh VA Medical Center (VAMC) records in April 2015 and September 2016, and scheduled the Veteran for a new VA examination in July 2016. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be appropriate.

The rating for the Veteran's residuals of in-service back injury has been assigned under DCs 5295-5237, for lumbosacral strain.  DC 5295 is the diagnostic code pertaining to a lumbosacral strain that was in effect prior to September 26, 2003, at which time the rating criteria were amended such that a lumbosacral strain is now rated under DC 5237.  However, the criteria for rating all musculoskeletal spine disabilities are set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula 

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

Alternatively, disability involving disc disease may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  That formula provides a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). 

The Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

An October 2007 VA examination report indicates that the Veteran had daily pain that lasted all day, rated at 10 out of 10 without pain medication, but 5 out of 10 with medication.  He reported stiffness in the morning that loosened throughout the day, and pain that radiated down the latter aspects of the legs bilaterally.  The examiner noted that the Veteran was not receiving treatment for radiculopathy, and that there was no functional loss secondary to radiculopathy.  The examiner also noted that the "nerves affected would be the peroneal sural nerves."  The Veteran also reported flare-ups to the lower back once a week, which resulted in not being able to get out of bed.  He denied any bowel or bladder incontinence, or any hospitalization due to the low back.  He stated that walking half a block, bending, and prolonged sitting or standing increased the pain, but the examiner noted that his gait was steady.

On physical examination, the examiner noted that the Veteran had a slight varus outward bowing to the right lower extremity, but no noticeable abnormal shoe wear.  There was tenderness to palpation over the L1-5, but no muscle spasms, swelling, redness, or obvious deformities to the lumbar spine.  Range of motion was flexion to 45 degrees with pain beginning at 30 degrees, extension to 20 degrees with pain beginning at 20 degrees, left lateral flexion to 10 degrees with pain beginning at 10 degrees, right lateral flexion to 20 with pain beginning at 20 degrees, and bilateral lateral rotation to 30 degrees with pain beginning at 30 degrees.  There was no additional limitation of motion on repetition; and no weakness, decreased endurance, or easy fatigability with repetitive range of motion of lumbar spine.  There was good muscle control and motor tone, and no muscle atrophy, weakness, paralysis, or contractures.  Reflexes were within normal limits and there was no antalgic gait.  X-rays revealed no evidence of acute fracture or subluxation, and mild degenerative changes with very minimal anterior osteophyte formation at multiple levels. 

April 2008 private treatment records document a magnetic resonance imaging (MRI) showing small right paracentral, L5-S1 disc herniation with suspected impingement of the preganglionic right at the S1 nerve root, and degenerative findings.  A January 2011 MRI revealed a focal area of high signal intensity in the L5 pedicle, nonspecific, which could be marrow edema of stress secondary to degenerative changes.  There were new multilevel degenerative changes in the L4-L5 since the 2008 study, but degenerative change in L5-S1 was stable or slightly improved since the 2008 study.

During his January 2011 hearing, the Veteran testified that he could not walk long distances and had to stop every half block, and that he could not bend backward anymore because he was always bent forward due to pain.  He stated that his wife had to help him get dressed and tie his shoes.  He reported that he was on two different kinds of morphine pills, and that he could not lift a gallon of milk out of the refrigerator.  He explained that he used a cane for the last three to four years to help prevent falls because his left leg went out from under him.

A July 2016 VA examination report reflects that the Veteran had daily pain rated at 5 or 6 out of 10.  He reported that, if he overexerted, his back pain would increase to a nine out of 10 and resolve in a few hours.  He also stated that he had pain on and off down his left leg.  He stated that Motrin helped with the pain, and that he had no surgery to his lower back.  The examiner noted that he did not wear a brace, and that he had a cane that he had used for many years.  Range of motion was flexion to 70 degrees, extension to 30 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees.  There was pain on flexion, but no functional loss due to pain, and no additional limitation to motion on repetition.  There was localized tenderness at the left S1 joint and muscle spasm that did not result in abnormal gait or spinal contour.  Muscle strength testing and sensory examination were normal.  The examiner found no radiculopathy and no other neurological abnormalities.  The examiner also noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no finding of IVDS.  

Imaging studies revealed no definitely significant central canal stenosis at any of the visualized levels; persistent geographic area of high signal intensity in the right L5 pedicle which may be due to mechanical stress given its unchanged appearance from January 2011; and neuroforamina narrowing as above with the most severe narrowing on the right at L5-S1, which may impress the right exiting L5 nerve root.  The examiner noted that there was disc bulging and disc osteophytes, which were consistent with degenerative disc disease seen as discs age as they deteriorate.  He also noted that the arthritis was also seen in the MRI, which had been present since 2007.  He explained that, just as the bones aged and developed arthritis, the discs between the bones followed the same process.  As such, he opined that the Veteran's degenerative disc disease was a progression of his service-connected low back disability.  Nevertheless, he noted that the degenerative disc disease was considered mild, and that there was no evidence clinically or seen on the MRI to call it IVDS.

Based on a review of the relevant evidence, the Board concludes the Veteran is not entitled to a rating in excess of 40 percent for his low back strain at any point pertinent to the current claim for increase.  In this regard, the VA examiners specifically found that there was no ankylosis of the spine.  While the Board acknowledges that the July 2016 VA examiner did not state at which point pain started during forward flexion, the Veteran was nevertheless still able to perform a limited range of motion.  Thus, the Board finds that the overall level of disability demonstrated by the Veteran is not commensurate with favorable or unfavorable ankylosis of the entire thoracolumbar spine even after taking functional loss due to pain into consideration.

The Board notes the reports of flare-ups of pain that affect the Veteran's ability to perform the normal working movements of the body.  The Board finds the Veteran's assertions regarding flare-ups and associated functional impairment as both competent and credible.  However, functional loss associated with pain is already contemplated in the assigned 40 percent disability rating, and there is no objective evidence to support a finding  that the disability results in any ankylosis, a showing of which is required for any higher rating.  

Moreover, while VA generally must consider whether a higher rating is warranted based on functional loss, to include further limited motion, due to such factors as pain, weakness, premature or excess fatigability, and incoordination (see DeLuca, 8 Vet. App. at 204-07 and 38 C.F.R. §§ 4.40, 4.45), this is not necessary where, as here, the Veteran is receiving the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  Consequently, a remand for an addendum opinion to obtain additional range of motion findings, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), is not warranted.

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board notes that there is lay and medical evidence of neurological abnormalities in the bilateral lower extremities.  The Veteran's lower extremity neurological symptoms will be discussed in the context of his claimed disabilities manifested by radiating pain in the bilateral lower extremity, and are addressed in the remand, below.  Notably, however, there is otherwise no evidence of any separately ratable neurological manifestations of lumbar spine disability.  

Finally, the Board finds that the Formula for Rating IVDS also provides no basis for assignment of any higher rating for low back strain at any point pertinent to the current claim for increased rating, as there is no medical evidence that the Veteran has IVDS.  Notably, the July 2016 VA examiner noted that, while imaging studies revealed degenerative disc disease, it was considered mild and there was no evidence clinically or seen on MRI to call it IVDS, and there is otherwise no medical showing of IVDS.  As such, evaluating the disability under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted. 

The low back disability also has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent point.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings, which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the September 2007 claim for increased rating has the Veteran's low back strain been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's low back strain at all pertinent points.  The rating schedule fully contemplates the symptoms associated with the disability, to include limited range of motion, functional loss, and pain.  The rating schedule also contemplates the assignment of separate ratings for neurological manifestations of lumbar spine disability (addressed in the remand, below).  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back strain.  Notably, there is no evidence or argument that the applicable schedular criteria and ratting considerations are inadequate to rate the disability under consideration.   As such, the applicable provisions of the rating schedule are adequate to evaluate his disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization. 

The Board further notes that,  under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that, there is no basis for staged rating of the Veteran's low back strain, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating for the diabetes mellitus at any point pertinent to this appeal.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating in excess of 40 percent for low back strain is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In October 2007, the Veteran reported that he had pain that radiated down the latter aspects of the legs bilaterally.  The VA examiner noted that he was not receiving treatment for radiculopathy, and that there was no functional loss secondary to radiculopathy.  Nevertheless, the examiner stated that the "nerves affected would be the peroneal sural nerves."  MRI studies in April 2008 reflected suspected impingement of the preganglionic right at the S1 nerve root.  Further, during his January 2011 hearing, the Veteran testified that he used a cane because his left leg went out from under him.  Additionally, in July 2016, while the VA examiner stated that the Veteran did not have radiculopathy, the Veteran reported pain on and off down his left leg.  

As noted above, under Note 1 of the General Rating Formula,  associated objective neurological abnormalities, including radiculopathy, are to be rated separately under an appropriate diagnostic code.  As such, the Board finds that a VA examination is necessary to determine whether the Veteran has radiculopathy of the right and/or left lower extremity(ies) associated with his service-connected low back strain.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, on remand, the AOJ should arrange for the  Veteran to undergo VA examination, by an appropriate physician.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

As the resolution of this matter may affect the disposition of his claim for a TDIU due to the low back (and, if granted, associated radiculopathy), these matters are re inextricably intertwined, and should be considered together.,.  See 38 C.F.R. § 4.16 (a); Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). As a decision Board with respect to the TDIU claim would be premature, at this juncture, this matter is being remanded, as well.

Prior to arranging for the Veteran to undergo the requested examination, to ensure all due process requirements are met, and the record is complete with respect to both claims remaining on appeal, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Pittsburgh VA Medical Center (VAMC)  dated through January 2017.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Pittsburgh VAMC all records of pertinent treatment since January 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any pertinent private (non-VA) treatment),  explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  Adjudication of the TDIU claim should include consideration of any associated separately ratable neurological manifest station(s) of lumbar spine disability, as well as whether the procedures of 38 C.F.R. § 4.16(b) for extra-schedular consideration are invoked (if appropriate). 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Pittsburgh VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated since January 2017..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA nerve examination, by an appropriate physician.  
The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.   All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran and review of the claims file, the examiner should clearly indicate, with respect to each lower extremity, whether the Veteran experiences radiculopathy as a separately ratable manifestation of his service-connected lumbar spine disability.  

In addressing the above, the examiner must specifically consider and discuss all pertinent medical and other objective evidence, to include the Veteran's statements of radiating pain down the latter aspects of both legs, the October 2007 VA examiner's finding that the Veteran's peroneal nerves would be affected by his radiculopathy, and the April 2008 MRI showing impingement of the preganglionic right at the S1 nerve root.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the TDIU claim), and all legal authority

Adjudication of the claim for TDIU due to lumbar spine disability claim should include consideration of any associated separately ratable neurological manifestation(s) of lumbar spine disability, as well as whether the procedures of 38 C.F.R. § 4.16(b) for extra-schedular consideration are invoked (if appropriate). 

7.  If any benefit(s) sought on appeal remain()s denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


